Citation Nr: 0607519	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot, claimed to have 
resulted from treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
October 2002.  This matter was previously before the Board 
and was remanded in March 2002, sent for additional 
development of the evidence in March 2003, and remanded again 
in October 2003.

In March 2006, pursuant to the provisions of 38 C.F.R. 
§ 20.900(c), the Board granted the veteran's motion to 
advance his case on the Board's docket.


FINDINGS OF FACT

1. The veteran filed the instant claim after October 1997.

2. Any additional right foot disability acquired by the 
veteran following hospitalization and treatment, including 
August 1989 and February 1990 surgeries, at a VA Medical 
Center (VAMC) did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident of fault on the part of VA, nor as a result of an 
event that was not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of VA treatment, including surgical procedures performed in 
August 1989 and February 1990, are not met. 38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Therefore, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In January and September 2004 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Additionally, the September 2004 letter 
explicitly directed the veteran to submit any relevant 
evidence in his possession.  The Board believes that these 
communications fulfill the requirements of 38 C.F.R. 
§ 3.159(b)(1), including the duty to notify the appellant to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  The record includes service 
medical records, private medical records and VA treatment 
records.  As the veteran has been afforded a VA examination 
and etiology opinion in connection with his claim, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Analysis

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since the 
appellant filed this § 1151 benefits claim in 1999, the 
amended 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West 2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause. In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result 
of...hospitalization, medical or surgical treatment..., the 
following considerations will govern: (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of...hospitalization, medical or surgical 
treatment,....

In the instant case, there is no competent medical evidence 
of negligence or other fault on the part of VA in performing 
the August 1989 and February 1990 right foot surgeries, nor 
is there evidence of any event that was not reasonably 
foreseeable.  

VA treatment records show that the veteran underwent surgery 
on his right foot in August 1989 and February 1990.  The 
record shows that the veteran still complains of pain in the 
right foot.  The record also shows that the veteran alleges 
that part of a rubber tubing drain was left in his foot after 
one of the surgeries.  A February 2001 VA podiatry note shows 
that upon physical examination, the veteran's right heel was 
fibrotic with scar tissue and painful upon palpation of the 
plantar fascia in the right heel and the plantar calcaneus.  
X-rays revealed some vascular fibrosis in the foot and scar 
tissue in the plantar fascia area.  Plantar heel spur was 
also noted.  The examiner noted that no foreign body was seen 
on x-ray.  

A private examination report from Dr. Scott Feathers was 
received in April 2001.  The examination report shows that 
the veteran complained of right heel pain.  Flouroscopic 
examination of the veteran's right foot revealed that there 
had been a resection of the anterior inferior aspect of the 
calcaneus with a rather sharp point at the anterior inferior 
aspect of the calcaneus and there was also a spurring noted 
at the undersurface of the longitudinal part of the calcaneus 
that appeared to be a couple of centimeters superior and 
distal to the anterior inferior aspect of the calcaneal 
tuberosity.  Dr. Feathers stated that the veteran's pain 
appeared to be from the projection and that without seeing 
previous records or knowing what happened during his surgical 
procedures, he could not give an opinion as to whether or not 
the veteran's previous surgeries caused his current 
condition.  He did state that it was his opinion that the 
veteran had chronic pain from the projections of calcaneus.  
A letter from Dr. Feathers dated in May 2001 shows that the 
veteran came to his office in March 2001 with complaints of 
right heel pain.  Dr. Feathers noted no abnormalities other 
than some dry scaling skin on the plantar surface of his 
feet.  

A June 2005 VA examination report shows that the veteran 
reported right heel pain.  Inspection of the right foot and 
heel revealed that there was pain on palpation of the heel 
during range of motion testing.  X-ray studies revealed the 
absence of the plantar calcaneus which appeared postsurgical 
from spur excision.  There was also significant osteoporosis 
noted and some calcifications in the plantar fascia.  The 
final diagnoses were chronic arthralgias, right heel pain, 
and plantar fasciitis; right medial plantar nerve neuroma; 
reflex sympathetic dystrophy, right foot, postsurgery; and 
status post calcaneal spur excision and plantar fasciotomy.  

The examiner stated that the veteran's voluminous records 
were reviewed.  The examiner noted that surgery was performed 
in 1989 due to the veteran's complaints of right heel pain 
and the discovery of right heel spurs and that the veteran 
developed an infection subsequent to the 1989 surgery which 
fully resolved.  The examiner noted that post-surgery 
scarring appeared to develop and irritate the medial plantar 
nerve, which resulted in foot pain, which suggested reflex 
sympathetic dystrophy.  The examiner noted that persistent 
pain developed and re-exploration of the surgery was 
performed in February 1990 and more of the calcaneal spur was 
removed with plantar fasciotomy.  The examiner noted that a 
drain was utilized postoperatively, apparently because of the 
veteran's history of infection.  The examiner noted that the 
veteran's wound did heal after the drain removal, but that 
the pain has persisted.  The examiner stated that the 
complications of surgery, i.e. infection, plantar nerve 
neuroma and reflex sympathetic dystrophy have been the cause 
of the veteran's pain, but there is no evidence of negligence 
involved in his care and that, although these types of 
complications are unfortunate, they do occur.

The Board acknowledges the veteran's contentions regarding 
his current right foot pain and notes that at his October 
2002 Board hearing, the veteran testified that he had been 
told by a private physician that there was a piece of tube in 
his foot from the previous surgeries and that the surgeons 
had "butchered" him.  However, there is simply no competent 
medical evidence of record to support the veteran's 
allegations, and his unsupported lay evaluations are 
insufficient to establish his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Initially the Board notes 
that it is clear that the veteran had heel spurs causing 
right foot pain prior to his surgeries. The evidence 
demonstrates that he still has right foot pain due to 
complications of the 1989 and 1990 surgeries., i.e. 
infection, plantar nerve neuroma and reflex sympathetic 
dystrophy.  The June 2005 VA medical opinion notes, however, 
that there is no evidence of any negligence on the part of VA 
in performing the surgeries or in providing any treatment in 
relation to the veteran's right foot.  Additionally, the 
Board notes that the June 2005 examiner states that these 
types of complications "do occur."  The Board interprets 
this statement as indicating that these types of surgical 
complication are not uncommon.  As such, the Board finds that 
the complications that developed as a result of the veteran's 
right foot surgeries were not "unforeseeable events."  No 
medical opinion or other competent medical evidence to the 
contrary to support the veteran's assertions has been 
presented.

In light of the lack of evidence of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the right foot, claimed 
to have resulted from treatment in a VA facility, is not 
warranted.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  
As such, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


